Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to the field of image stereoscopic display technologies, and in particular, to a display module, a head mounted display, and an image stereoscopic display method and apparatus.

Prior art was found for the claims as follows:
Kume Yasuhiro et al. [US 20030095092 A1: already of record] discloses the following claim limitations:
1. (Currently Amended) A display (i.e. FIG. 6A schematically shows an optical display system - ¶0091), comprising a display screen (i.e. A liquid crystal display (LCD) 2- fig. 6a), a liquid crystal lens layer (i.e. an optical shifter 3- fig. 6a), and a control module (i.e. LCD driver circuit 5 and optical shifter driver circuit 6- fig. 3), 
wherein the display screen comprises a plurality of pixel groups, and each pixel group comprising at least one pixel (i.e. the number of effective pixels of the LCD 2 can be increased fourfold- ¶0114); 
wherein the liquid crystal lens layer comprises a plurality of liquid crystal lens units (i.e. liquid crystal cells- figs. 4), each pixel group being correspondingly disposed with a liquid crystal lens unit (i.e. Hereinafter, it will be described with reference to FIGS. 7A through 7D and the following Table 3 how the optical shifter according to this preferred embodiment operates- ¶0103), and the liquid crystal lens unit comprising liquid crystal molecules (i.e. the liquid crystal molecules- ¶0013); and 
(i.e. fig. 6a), and is configured to: 
obtain a to-be-displayed image to be displayed on the display screen (i.e. a circuit for generating data representing multiple subframes from data representing a frame of the image- ¶0043); 
divide the to-be-displayed image into a plurality of pixel regions, each pixel region corresponding to a pixel group of the display screen (i.e. each pixel 111 (111R, 111G, or 111B). A pixel 111R in FIG. 25 indicates a pixel that emits red light, a pixel 111G indicates a pixel that emits green light, and a pixel 111B indicates a pixel that emits blue light.- ¶0182); 
control, when displaying the to-be-displayed image and according to the virtual display depth information corresponding to each of the plurality of pixel regions (i.e. By driving each pixel 111 on the basis of the light-ray information, the light emitted from each light emission point is controlled and a desired light-ray state is implemented- ¶0072), 
respectively adjust (i.e. An optical shifter according to a preferred embodiment of the present invention preferably includes at least one shifting section that periodically displaces the optical axis of incoming linearly polarized light that has been incident on the shifting section- ¶0025), by using the corresponding liquid crystal lens unit, a first virtual image of content displayed by each of the pixel groups (i.e. an image having contents represented by the video signal- ¶0091).
However, Kume does not teach explicitly:
different electric fields applied to liquid crystal lens units corresponding to the pixel groups of the at least two pixel regions, to change refractive indexes of the corresponding liquid crystal lens units.
In the same field of endeavor, Wu Kun [US 20160363781 A1: already of record] discloses:
different electric fields applied to liquid crystal lens units corresponding to the pixel groups of the at least two pixel regions (i.e. Wherein, when a driving voltage is applied between the first electrode 210 and the second electrodes 310, liquid crystal molecules deflect. - ¶0007), to change refractive indexes of the corresponding liquid crystal lens units (i.e. By applying different driving voltages at different locations within a predetermined region, different deflection directions of liquid crystal molecules are provided, thereby forming a liquid crystal lens whose refractive index is gradient-distributed, namely a GRIN liquid crystal lens (GRIN lens)- ¶0007).
However, Kume and Wu does not teach explicitly:
obtain virtual display depth information corresponding to each of the pixel regions, wherein at least two pixel regions in the to-be-displayed image have different virtual display depth information; 
wherein the at least two pixel regions are respectively imaged to be located at different virtual image distances from a viewer of the display screen.
In the same field of endeavor, Tam Wa James et al. [US 20080247670 A1] discloses:
obtain virtual display depth information corresponding to each of the pixel regions, wherein at least two pixel regions in the to-be-displayed image have different virtual display depth information (i.e. In a technique called depth image based rendering (DIBR), images with new camera viewpoints are generated using information from an original monoscopic source image and its corresponding depth map containing depth values for each pixel or groups of pixels of the monoscopic source image- ¶0005); 
wherein the at least two pixel regions are respectively imaged to be located at different virtual image distances from a viewer of the display screen (i.e. the depth map can be viewed as a gray-scale image in which each pixel is assigned a depth value representing distance to the viewer, either relative or absolute. Alternatively, the depth value of a pixel may be understood as the distance of the point of the three-dimensional scene represented by the pixel from a reference plane that may for example coincide with the plane of the image during image capture or display- ¶0005).

[US 20030095092 A1: already of record] discloses the following claim limitations:
6. (Currently Amended) A head mounted display (i.e. The present invention relates to an optical shifter that can be used to physically shift, displace, or change the location at which an optical output signal is presented to another location in a head mounted display (HMD)… FIG. 6A schematically shows an optical display system - ¶0091), comprising a display screen(i.e. A liquid crystal display (LCD) 2- fig. 6a), a liquid crystal lens layer(i.e. an optical shifter 3- fig. 6a), and a control module (i.e. LCD driver circuit 5 and optical shifter driver circuit 6- fig. 3), 
wherein the display screen comprises a plurality of pixel groups, and each pixel group comprising at least one pixel(i.e. the number of effective pixels of the LCD 2 can be increased fourfold- ¶0114); 
wherein the liquid crystal lens layer comprises a plurality of liquid crystal lens units(i.e. liquid crystal cells- figs. 4), each pixel group being correspondingly disposed with a liquid crystal lens unit (i.e. Hereinafter, it will be described with reference to FIGS. 7A through 7D and the following Table 3 how the optical shifter according to this preferred embodiment operates- ¶0103), and the liquid crystal lens unit comprising liquid crystal molecules (i.e. the liquid crystal molecules- ¶0013); and 
wherein the control module is electrically coupled to the display screen and the liquid crystal lens layer (i.e. fig. 6a), and is configured to: 
obtain a to-be-displayed image to be displayed on the display screen (i.e. a circuit for generating data representing multiple subframes from data representing a frame of the image- ¶0043); 
divide the to-be-displayed image into a plurality of pixel regions, each pixel region corresponding to a pixel group of the display screen (i.e. each pixel 111 (111R, 111G, or 111B). A pixel 111R in FIG. 25 indicates a pixel that emits red light, a pixel 111G indicates a pixel that emits green light, and a pixel 111B indicates a pixel that emits blue light- ¶0182);
image and according to the virtual display depth information corresponding to each of the plurality of pixel regions(i.e. By driving each pixel 111 on the basis of the light-ray information, the light emitted from each light emission point is controlled and a desired light-ray state is implemented- ¶0072),  and
respectively adjust (i.e. An optical shifter according to a preferred embodiment of the present invention preferably includes at least one shifting section that periodically displaces the optical axis of incoming linearly polarized light that has been incident on the shifting section- ¶0025), by using the corresponding liquid crystal lens unit, a first virtual image of content displayed by each of the pixel groups (i.e. an image having contents represented by the video signal- ¶0091).
However, Kume does not teach explicitly:
different electric fields applied to liquid crystal lens units corresponding to the pixel groups of the at least two pixel regions, to change refractive indexes of the corresponding liquid crystal lens units.
In the same field of endeavor, Wu Kun [US 20160363781 A1: already of record] discloses:
different electric fields applied to liquid crystal lens units corresponding to the pixel groups of the at least two pixel regions (i.e. Wherein, when a driving voltage is applied between the first electrode 210 and the second electrodes 310, liquid crystal molecules deflect. - ¶0007), to change refractive indexes of the corresponding liquid crystal lens units (i.e. By applying different driving voltages at different locations within a predetermined region, different deflection directions of liquid crystal molecules are provided, thereby forming a liquid crystal lens whose refractive index is gradient-distributed, namely a GRIN liquid crystal lens (GRIN lens)- ¶0007).
However, Kume and Wu does not teach explicitly:
obtain virtual display depth information corresponding to each of the pixel regions, wherein at least two pixel regions in the to-be-displayed image have different virtual display depth information; 

In the same field of endeavor, Tam Wa James et al. [US 20080247670 A1] discloses:
obtain virtual display depth information corresponding to each of the pixel regions, wherein at least two pixel regions in the to-be-displayed image have different virtual display depth information (i.e. In a technique called depth image based rendering (DIBR), images with new camera viewpoints are generated using information from an original monoscopic source image and its corresponding depth map containing depth values for each pixel or groups of pixels of the monoscopic source image- ¶0005); 
wherein the at least two pixel regions are respectively imaged to be located at different virtual image distances from a viewer of the display screen (i.e. the depth map can be viewed as a gray-scale image in which each pixel is assigned a depth value representing distance to the viewer, either relative or absolute. Alternatively, the depth value of a pixel may be understood as the distance of the point of the three-dimensional scene represented by the pixel from a reference plane that may for example coincide with the plane of the image during image capture or display- ¶0005).

Claim 7, method claim 7 corresponds to apparatus claim 1, and therefore Kume, Wu and Tam teach the same limitations as listed above.

Claim 11, method claim 11 corresponds to apparatus claim 7, and therefore Kume, Wu and Tam teach the same limitations as listed above.

Claim 15, computer-readable medium storing instructions claim 15 corresponds to method claim 7, and therefore Kume, Wu and Tam teach the same limitations as listed above. 

However, in consideration of applicant's arguments as whole there is not strong motivation or reasoning to combine references to arrive at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-15 and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488